CADWALADER, J.
I, John Cadwalader, Judge of the District Court of the United States for the Eastern District of Pennsylvania, duly authorized under the Constitution and laws of the United States to hear and determine in the said district all causes and complaints as to. ships or vessels, etc., seized as prize, having heard and considered the merits and circumstances of a certain cause or proceeding respecting the capture of a *581certain schooner called the Rowena, whereof Edward Ward was master, captured on the 7th day of June, A. D. 1862, on the high seas by the United States gunboat Pembina, of the Navy of the United States, and brought into the port of Philadelphia in the said district, which cause or proceeding was lately and still is depending before me; and the said cause having come up on the application of the Attorney of the United States for the condemnation of the said schooner and cargo, and it appearing to the Court that three several proclamations had been made, that if any one hath aught to say why the said vessel and cargo should not be condemned he may appear and be heard, and no claimant having intervened and the case having been considered upon the libel filed therein and the examination in preparatorio and the papers and documents found on board of the said vessel at the time of her capture; and it appearing from and by the said examinations that the capture was made on the 7th day of June, 1862, in Stono Inlet, South Carolina, which was then and there under blockade about three miles inside the entrance of said inlet, the said schooner having sailed from the port of Nassau for the blockaded port of Charleston or some of the neighboring inlets, but with a falsified and fraudulent destination to St. Johns, New Brunswick, the premises and other matters appearing from the said preparatory proofs and from the said papers having been duly considered; I, the said Judge, was of opinion that the said vessel and cargo were confiscable and liable to condemnation as prize of war. Wherefore it was on this 17th day of July, 1862, adjudged and decreed that the said vessel and her cargo’ should be and the same are hereby condemned as property of enemies of the United States or otherwise confiscable as lawful prize.
And on like motion, it is ordered, adjudged and decreed that the said schooner Rowena, her tackle, apparel and furniture and the cargo laden on board thereof be sold by the marshal pursuant to the course and practice of this court, and that he pay the proceeds thereof into the registry of the court to abide its order and direction.